DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
As of the Office Action dated March 9, 2022 claims 37-56 were pending and claims 37-56 stood rejected.  Claims 37, 40-41, 43, 49 and 51-52 have been amended.  Claims 38-39, 42 and 50 have been cancelled.  Claims 57-62 have been added.  Claims 37, 40-41, 43-49 and 51-62 are therefore currently pending and are presented for examination on the merits.
Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 101 rejection of claims 37-56 has been fully considered but is not persuasive.  Claim 37 recites that the system comprises a computational device and a parcel boundary calculator operated by said computational device along with “a blockchain node for storing a distributed ledger”.  While there is language that the centroid is “securely and verifiably stored on the blockchain node” in reviewing the written disclosure the security is only established when a change is made “such as acceptance of a contract for a sale of property (page 5) or through what the disclosure describes on page 8 as “…cryptoeconomics – the combination of economic incentives and cryptographic verification using mechanisms such as proof of work or proof of stake”.  However claim 37 is not claiming the acceptance of a contract for sale much less the mechanics of how such a sale would operate, nor is it claiming the performance of proof of work or proof of stake.  The written disclosure describe at pages 3-4 and 22-23 the use of optional biometric controls and public/private keys for prevention of fraud however the claim is not claiming either of these.  The claim merely requires the storing of data on a blockchain node in a manner that does not realize any of the properties being argued by Applicant.  Amended claim 43 recites the verification of boundaries in a manner that would encompass mathematical operations and therefore would be part of the abstract idea and not an additional element that would form a practical application.  With regard to the additional language of claim 43 “…wherein said trusted node determines validity according to execution of a smart contract” however this language does not require that the smart contract execute on the node and the written disclosure does not provide any insight as to where the smart contract is executed such that it could be viewed as being extra-solution activity.  Claim 44 only requires that the owner is provided with a private key but as recited only uses the private key in a manner that would suggest that it is simply a credential without any performing of cryptography involving the private key.  Claim 45 recites a smart contract “stored on the distributed ledger” but is written in a manner that suggests that it is nothing more than extra-solution activity that does not involve the structure being claimed in the system of claim 37.  Therefore these arguments are not persuasive.  The other independent claims were not separately argued and only relied on the alleged eligibility of claim 37; therefore these arguments are also not persuasive.  Accordingly the rejection under section 101 is being maintained.
Applicant’s argument with regard to the 35 U.S.C. § 102 (a)(1) and (a)(2) rejections of claims 37-40 and 49 has been fully considered and is persuasive.  Accordingly the rejection is being withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the computational device of claims 37, 49, 54 and 57, the parcel boundary calculator in claims 37, 49 and 57, the first computational device of claims 46 and 48 and the second computational device of claims 43, 44 and 45.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 37, 40-41, 43-49 and 51-62 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 37 recites a system and therefore meets Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter referred to as 2019 PEG).  Claim 37 recites as follows:
A system for determination of the boundaries of a parcel, comprising a computational device and a parcel boundary calculator operated by said computational device, for calculating a centroid comprising two dimensional boundary measures and altitude;
wherein said parcel boundary is determinable for a parcel located on a unit of land featuring a plurality of parcels, wherein at least one parcel of the plurality of parcels is located above ground level;
wherein said unit of land comprises a building and wherein said plurality of parcels is located within said building, said building being divided into a plurality of building units, each building unit corresponding to a parcel, wherein at least two building units are owned by separate entities;
the system further comprising a blockchain node for storing a distributed ledger, wherein the centroid is securely and verifiably stored on the blockchain node and wherein the blockchain node is in communication with the computational device through a computer network;
wherein upon request for verification of boundaries and altitude of a building unit of said plurality of building units, the centroid is read from the distributed ledger to confirm said boundaries and said altitude.
The claim is analyzed under Prong One of Step 2A in which the claim is evaluated in order to determine whether the claim recites an abstract idea enumerated in the 2019 PEG.  The calculation of a parcel boundary and in particular calculating a centroid comprising a two dimensional boundary measures and altitude is a mathematical calculation that falls within the groupings of abstract ideas enumerated in the 2019 PEG.  The claim additionally recites the nature of the parcel and the nature of the calculation and merely which are informative but only provide additional details with regard to the abstract idea.  Therefore it is clear that under Prong One of Step 2A that the claim is directed towards ineligible subject matter.
The claim is then analyzed under Prong Two of Step 2A in which the claim is evaluated in order to determine whether the claim recites additional elements that integrate the abstract idea into a practical application.  The claim recites a computational device and a parcel boundary calculator.  The computational device is described at the bottom of page 11 continuing on to page 12 as being equivalent to a general purpose computer comprising a processor and other general purpose computer components.  The parcel boundary calculator is described on page 13 and shown in Figure 1 B along with the obtained measurements and formulas shown in Figure 11 along with the accompanying text on pages 24 and 25 which describes the obtaining of GPS coordinates along with the formulas used for calculation of 2D and 3D centroids based on those coordinates and altitude measurements.  The parcel boundary calculator appears to be nothing more than general purpose software designed to take the input measurements and compute the centroid based on those measurements.  It is clear that the computational device is nothing more than a tool used to apply the judicial exception as no technological improvement is being claimed or described as taking place to a processor to form the computational device and does nothing more than link the abstract idea to a particular technological environment.  The blockchain node merely represent an entry point for the data being stored on the blockchain.  Therefore under Prong Two of Step 2A no practical application of the abstract idea is present in the claim and the claim is deemed as being ineligible.
Dependent claims 40-41, 43-48 and 62 merely extend the abstract idea of claim 37 by reciting describing the nature of the calculation, verifying property boundaries as part of determining validity of title, use of a private key in an ownership transfer, use of smart contracts, and describing the nature of stored data in the blockchain and only add additional layers of abstraction to the abstract idea of claim 37.  No additional elements other than additional generic computational devices are added in the claim and therefore under Prongs One and Two of Step 2A the claims are deemed as being ineligible.
The analysis then proceeds to Step 2B where the claim is evaluated for additional elements that amount to significantly more than the abstract idea.  The computational device is described at the bottom of page 11 continuing on to page 12 as being equivalent to a general purpose computer comprising a processor and other general purpose computer components.  The parcel boundary calculator is described on page 13 and shown in Figure 1 B along with the obtained measurements and formulas shown in Figure 11 along with the accompanying text on pages 24 and 25 which describes the obtaining of GPS coordinates along with the formulas used for calculation of 2D and 3D centroids based on those coordinates and altitude measurements.  The parcel boundary calculator appears to be nothing more than general purpose software designed to take the input measurements and compute the centroid based on those measurements.  No technological improvement is being made to either the computational device or the parcel boundary calculator and no technological improvement is present resulting from an ordered combination of elements.  It is abundantly clear that the claim does not involve any ordered combination of elements as the recited computational device does not utilize any special properties of a network or distributed computing in order to gain any technological improvement and merely are directed towards a centralized, "one-size-fits-all" technological implementation (BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip synchronization between the animated characters and the reproduced sounds.  While McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operation of calculating a centroid in three dimensions is an operation that has previously been done by human beings in the same manner being claimed.  It is also clear that there is no similarity to DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than generic computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  “There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at pages 11-12 and 31-32 describe only the use of a generic unimproved computing environment and describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112 (a) (“In other words, the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  Therefore claims 37, 40-41, 43-48 and 62 are held as being directed towards ineligible subject matter under 35 U.S.C. 
Claims 49 and 51-56, while not identical to those of claims 37 and 40-41, 43-48 and 62, are similar in nature and cover the method performed by the system of claim 47.  No additional elements are present that would change the analysis under Prongs One and Two of Step 2A or in Step 2B.  Therefore claims 49-56 are also rejected as being directed towards ineligible subject matter under 35 U.S.C. § 101.		
Claims 57-61, while not identical to claims 37 and 40-41, 43-48 and 62, are similar in nature and claim the same structure that is present in claim 37 and the dependent claims.  Therefore no additional elements are present that would change the analysis under Prongs One and Two of Step 2A or in Step 2B.  Therefore claims 57-61 are also rejected as being directed towards ineligible subject matter under 35 U.S.C. § 101.
Statement Regarding the Prior Art
Claims 37, 49 and 57 each require the storing of a centroid as computed on a blockchain node.  No prior art was found in Examiner’s search that fairly read on storing a centroid as calculated in claims 37, 49 and 57 on a blockchain node or alternative storing a centroid as calculated in a non-blockchain environment and then using the stored centroid to confirm the boundaries and altitude.  In addition Examiner found no teaching regarding the calculation of a centroid as a two dimensional centroid and calculating the third dimension separately as claimed in claim 41.  Therefore claims 37, 40-41, 43-49 and 51-62 are held as not fairly being taught by the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES D NIGH/Senior Examiner, Art Unit 3685